Judgment reversed, fine remitted and complaint dismissed, on the ground that the guilt of this defendant was not established beyond a reasonable doubt. Section 492 of the New York City *985Charter reasonably construed is not unconstitutional and prima facie a violation thereof was shown by proof that defendant refused to permit this inspection by a city fireman. However, when it appeared that in the recent past there had been a large number of such inspections of these same premises by firemen, proof was required that there was necessity or reason for still another such inspection. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.